PER CURIAM.
Appellant has sought review of an interlocutory order of the circuit court granting appellee’s motion and disqualifying attorney Lori Kellerman. The Court has concluded that the order is not an appealable order, and that the Court therefore lacks appellate jurisdiction. Cf. Zarco Supply Co. v. Bonnell, 658 So.2d 151 (Fla. 1st DCA 1995) (reviewing order on motion to disqualify counsel by petition for writ of *508certiorari). Accordingly, the appeal is dismissed.
BENTON, WETHERELL, and MARSTILLER, JJ., concur.